DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/07/2021 has been entered.

The application has pending claim(s) 9-15 and 21-33.

In response to the Request for Continued Examination filed on 1/07/2021:
The “Objections to the claims” have been entered and therefore the Examiner withdraws the objections to the claims.  
The “Claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph” have been entered and therefore the Examiner withdraws the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The “Claim rejections under 35 U.S.C. 101” have been entered and therefore the Examiner withdraws the rejections under 35 U.S.C. 101 issues.

Applicant’s arguments, see pages 7-11, filed 1/07/2021, with respect to the pending claims have been fully considered [in combination with the Examiner’s Amendment as discussed below] and are persuasive.  Therefore the 35 U.S.C. 103 rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Mary Peal (Reg. No. 63,978) on March 11, 2021.
	The application has been amended as follows:
	For claims 9 and 21-29 on pages 2-6 of the Applicant’s Request for Continued Examination (RCE) dated 1/07/2021, please amend the claims as shown in the attached pages below:
9.	(Currently Amended) A computer-implemented method for generating images with enhanced aesthetics, the method comprising:
selecting an image to aesthetically enhance;
obtaining a segmentation map corresponding to the image;
converting, by a first neural network of the image into an enhanced aesthetic imagethe image and the segmentation map, wherein the neural network system includes a second neural network for discriminating, based on the segmentation map and the enhanced aesthetic image, the enhanced aesthetic image from a reference image that has an aesthetic score greater than a threshold;
outputting the enhanced aesthetic image generated using the first neural network of the neural network system; and
outputting, using the second neural network, a binary evaluation of the enhanced aesthetic image.
21.	(Currently Amended) One or more non-transitory computer-readable media having a plurality of executable instructions embodied thereon, which, when executed by one or more processors, cause the one or more processors to perform a method, the method comprising:
selecting an image to aesthetically enhance;
obtaining a segmentation map corresponding to the image;
converting, by a first neural network of the image into an enhanced image the image and the segmentation map, wherein the neural network system includes a second neural network for discriminating, based on the segmentation map and the enhanced image, the enhanced image from a reference image that has an aesthetic score greater than a threshold; 
outputting the enhanced; and
outputting, using the second neural network, an indication that the enhanced image is real. 
22.	(Currently Amended) The one or more non-transitory computer-readable media of claim 21, wherein the method further comprising:
outputting the enhanced image, wherein the enhanced image has increased aesthetics when compared with the image input into the neural network system. 
23.	(Currently Amended) The one or more non-transitory computer-readable media of claim 21, wherein the segmentation map is obtained by parsing the image to map image content for pixels in the image.
24.	(Currently Amended) The one or more non-transitory computer-readable media of claim 21, wherein the first neural network acts as a generator in the neural network system based on the generative adversarial type architecture.
25.	(Currently Amended) The one or more non-transitory computer-readable media of claim 21, wherein the neural network system further includes a deactivated second neural network that acts as a discriminator during training.
26.	(Currently Amended) The one or more non-transitory computer-readable media of claim 21, wherein the image is selected from a set of images stored on a device, the set of images taken using an imaging function of the device.
27.	(Currently Amended) The one or more non-transitory computer-readable media of claim 21, wherein the image is selected using a graphical user interface of an application running on a user device.
28.	(Currently Amended) The one or more non-transitory computer-readable media of claim 21, wherein the enhanced
29.	(Currently Amended) A computing system comprising: 
means for obtaining a segmentation map corresponding to a selected image; 
means for converting, by a first neural network of  the selected image into an enhanced aesthetic imagethe selected image and the segmentation map,  for discriminatingand the enhanced aesthetic image, the enhanced aesthetic image from a reference image that has an aesthetic score greater than a threshold;
means for outputting the enhanced aesthetic image generated using the first neural network; and
means for outputting, using the second neural network, an indication that the enhanced aesthetic image is fake.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 9-15 and 21-33 (now renumbered as 1-20, for issue) are allowed.
Independent claim 21 (now renumbered as claim 8, for issue) respectively recites the limitations of: converting, by a first neural network of a neural network system based on a generative adversarial type architecture, the image into an enhanced image based on the image and the segmentation map, wherein the neural network system includes a second neural network for discriminating, based on the segmentation map and the enhanced image, the enhanced image from a reference image that has an aesthetic score greater than a threshold.
Similarly, independent claims 9 (now renumbered as claim 1, for issue) and 29 (now renumbered as claim 16, for issue) respectively recite similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Agrawal et al (“Exploring Convolutional Neural Networks for Automatic Image Colorization” – July 2017, pages 1-9, as applied in previous Office Action) discloses generating automatic realistic colorizations to each semantic segment of the input image using Generative Adversarial Networks.  However, Agrawal does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 11, 2021